Title: Mary Smith Cranch to Abigail Adams, 20 January 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            My Dear Sister
            Quincy Jany. 20d 1798
          
          I wonder Sister Peabody Should trouble you about our Nephews concerns. the first Letter She wrote you She sent open for me to read. I had written her before desiring that mr Atwood would get all the Bills, his own, the Doctors & nursies with the funiral charges, & send them to mr Cranch with an account of what money Charles had by him. we Should then be able to write to his brother william about it. I do not think that any of us ought to be at this expence tis all the poor young creature can have of what our Father gave them— not a Bill has been sent nor a line from Sister about it to me. She wrote cousin Betsy the other day that mr Smith had given the nurse more than any one but mr Atwoods Sister ought to have. I know mr & mrs Smith were at Atkinson very Soon after charles’ death I hope She did not beg it of him. he is a generous man & would need but a Small hint. he has been ever ready to assist that Family & I must Say they are not half grateful enough at least some of them are not. till mr Atwood had sent his charges, we could not tell what ought to be done by a present or whether any thing. all we know we have learnt from sisters Letters to you. as to his Brothers we none of us have had a line from them Since we inform’d them of charles’ death Cousen Besty is gone to Boston & means to get a ring made for mrs Atwood but not to be paid for by you we have her mothers money which can be spair’d to purchase it, & sister will send it in her own name. there is no one else of the Family can properly give it out of her income but herself— I hope Sister will not write you again upon the Subject. She Should have written to us not to you. it has quite mortified cousen Betsy
          I have givin Phebe out of the money you sent a pound of Tea 3/4 & seven pounds of Sugar. 6/. I shall get some Rye & some fresh meat for her as I see she wants it. I gave her three cheeses besides

pork & many other things She always keeps a house full of Blacks & low whites I fear She does not get any thing by it. when you return we must try what way may be least expensive to support her. it ought not to lay so much upon you. She seems to be much better than She was— she was worn down with her Husbands sickness
          I have been Since meeting with mr ware who preach’d here to day to see mrs Baxter. I found her very low indeed Scarcly able to speak to be heard. the other child is dead. The Family sent here at eleven a clock last evening for a minister to pray with her they thought her dying. her head has been in a dreadful State they put on a large Blister between her Shoulders last eve, which has releav’d her a little for the present. She looks very Sick can take nothing but Toast & water. She can Scarcely bear a person to whisper in the house. She may live but I think her very dangerous. Some of her diffeculices are remov’d but they have reduc’d her almost to the grave her Lips are white as tho she had not a drop of blood in them—
          Nathan Hunt has been Sick above five weeks & is very low now. a Lung fever but the longest I ever head of I think it will prove a consumtion. colds & complaints of the Lungs are very common. every body almost has been & is now labouring under them. capn. Beal & mrs Beal are yet confin’d by a Severe cold. he kept his Bed Several days. mr Cranch has just caught his. I dread his having one—
          I had a Letter yesterday dated the 8th of this month from wash. mrs Cranch was well. the children breeding teeth & very unwell & cross. my Son seting off for Baltimore to attend a Court She says he is in good Spirits has more business than he expected to have had in So short a time for he is but little known as a Lawyer but among his Friends I fear he does not speak enough tis that will make him known to the multitude
          our other children are well. have you heard from yours lately mrs Smith how is she. I wish I could afford her any comfort. mrs Shaw does not rise in her character in Boston—
          remember us affectionately to the President & Louissa / & accept the Love of your affectionate Sister
          
            M Cranch
          
        
        
          If you know any thing of mr James Greenleaf I will thank you to mention it nancy is very much destress’d about him as they have not heard any thing [for] Several weeks
        
      